IN TI-IE SUPREl\/HE COURT OF THE STATE OF DELAWARE
IN THE MATTER OF THE PETITION §
OF SHAUN E. CARPENTER § No. 373, 2016
FOR A WR_IT OF MANDAMUS §

Submitted: August 10, 2016
Decided: October 10, 2016

Before STR]NE, Chief Justice; HOLLAND, and VALIHURA, Justices.
QM_EB

This 10th day of October 2016, upon consideration of the petition of
Shaun Carpenter for a Writ of mandamus, it appears to the Court that:

(1) The petitioner, Shaun Carpenter, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a Writ of
mandamus directing the Superior Court to provide him With a copy of
transcripts in Cr. ID 1305007301. The State has filed a motion to dismiss
Carpenter’ s petition on the ground that it manifestly fails to invoke this Court’ s
original jurisdiction. We agree.

(2) The Superior Court docket in Cr. ID 1305007301 reflects that
Carpenter pled guilty and Was sentenced in that case in May 2014. He did not
tile a direct appeal. In April 2015, he f11ed his first motion for postconviction
relief under Superior Court Criminal Rule 61, Which Was referred to a Superior

Court Commissioner. After briefing was completed on the motion, Carpenter

filed a request for transcripts at State expense, which the Commissioner denied
on June 24, 2016. Thereafter, Carpenter filed this petition for mandamus asking
this Court to direct the Commissioner to provide him with the transcripts he
requests.

(3) A writ of mandamus is designed to compel a lower court to
perform a duty if it is shown that: the complainant has a clear right to the
performance of the duty; that no other adequate remedy is available; and that the
trial court has arbitrarily failed or refused to perform its duty.1 A writ of
mandamus will not be issued “to compel a trial court to perform a particular
judicial function, to decide a matter in a particular way, or to dictate the control
of its docket.”2

(4) A writ of mandamus is not warranted under the present
circumstances because Carpenter cannot establish that the Superior Court has
arbitrarily refused to perform a duty owed to him. Although an indigent
defendant is entitled to a Bee transcript in order to pursue a direct appeal, there

is no absolute right to free transcripts on collateral review, absent a showing of

 

lin re Bordley, 545 A.zd 619, 620 (Dei. 1988).
2 ld.

good cause.3 Moreover, there was4 an adequate legal remedy available in the
postconviction process because a timely appeal from a final order denying
postconviction relief brings up any interlocutory rulings for review, including
the denial of transcripts5
NOW, THEREFORE, IT IS ORDERED that the petition for the issuance
of an extraordinary writ of mandamus is DISMISSED.
BY THE COURT:

/s/ Randv l Holland
Justice

 

3 In re Williams, 2014 WL 1365826, n.4 (Del. Apr. 4, 2014) (citing United States v.
MacCollom, 426 U.S. 317, 323-35 (1976)).

4 lt does not appear that Carpenter ever filed an appeal from the Superior Court’s August l l,
2016 dismissal of his petition for postconviction relief. Carpenter’s failure to avail himself

of this legal remedy, however, does not change our analysis in this case. See In re Forehand,
2002 WL 31681720 (Del. Nov. 25, 2002).

5 Mia’dlebrook v. State, 2000 WL 975060 (Del. May 30, 2000).
3